Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed July 15, 2021 has been received, Claims 1-7, 9-16, and 18-20 are currently pending, with Claims 20 remaining withdrawn from prosecution at this time.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-3, 5-6, 9-11, 13-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vazales (WO 2011/143489 A2).



    PNG
    media_image1.png
    801
    596
    media_image1.png
    Greyscale




Regarding Claim 2, Vazales discloses a compression article according to claim 1, wherein the first compression pressure (of 104) and the second compression pressure (of 102) each comprise from about 5 mmHg to about 40 mmHg (para.28).

Regarding Claim 3, Vazales discloses a compression article according to claim 1, wherein the first compression pressure (of 104) is greater than the second compression pressure (of 102)(para.28; 104 being 60mmHg is greater than 102 being 5mmHg).

Regarding Claim 5, Vazales discloses a compression article according to claim 1, wherein the first uniform compression region (104) and the second uniform compression region (of 102) comprise different elastomeric yarns (para.47, the yarns are different in that the provide different compressions).

Regarding Claim 6, Vazales discloses a compression article according to claim 5, wherein the elastomeric yarns comprise spandex (para.47).

Regarding Claim 9, Vazales discloses a compression article according to claim 1, wherein the first end (end of 105 near 104) of the first transitioning compression region comprises a greater amount of the first yarn (spandex yarn of 104 having a higher compression; para.28, 20mmHg) than the second yarn (105 near 104 will contain more of the high compression yarn than the low compression yarn of 102), and the second end (end of 105 near 102) of the first transitioning compression region comprises a greater amount of the second yarn (spandex yarn of 102 having a lower compression; para.28, 15mmHg) than the first yarn (105 near 102 will contain more of the low compression yarn than the high compression yarn of 104).



Regarding Claim 11, Vazales discloses a compression article according to claim 1, wherein the first uniform compression region (104) and the second uniform compression region (102) comprise from about 50% to about 99% of the unstretched length (length is from 106 to end of 102) of the compression article (as seen in Fig.1, 102 & 104 fall within the range of about 50% to about 99%).

Regarding Claim 13, Vazales discloses a compression article according to claim 1, wherein at least one of the first uniform compression region (104) and the second uniform compression region has an unstretched length (from 105 to 106) that is greater than an unstretched length of the first transitioning compression region (105)(as seen in Fig.1).

Regarding Claim 14, Vazales discloses a compression article according to claim 1, wherein at least one of the first uniform compression region and the second uniform compression region (of 102) has an unstretched length that is less than an unstretched length of the first transitioning compression region (105)(See annotated Figure above).



Regarding Claim 16, Vazales discloses a compression article according to claim 1, wherein the first uniform compression region (104), the second uniform compression region (102), and the first transitioning compression region (105) extend across a weft width (i.e. side to side) direction of the compression article, and wherein the compression article exerts radial compression (i.e. circumferentially around the leg) across the weft width direction (as seen in Fig.1).

Regarding Claim 19, Vazales discloses a compression article according to claim 1, wherein the compression article is seamless (para.47; the compression stocking being made entirely of knitted material would be seamless).

2.	Claim(s) 1, in the alternative, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vazales (WO 2011/143489 A2).
Regarding Claim 1, Vazales discloses a compression article, comprising: at least two uniform compression regions, including a first uniform compression region (104) having a first compression pressure (para.28-29) and a second uniform compression region (portion of 102 next to 105 as seen in the annotated Figure above) having a second compression pressure (para.28-30); and at least one transitioning compression 

Regarding Claim 18, Vazales discloses a compression article according to claim 1, wherein the compression article comprises at least three uniform compression regions (portion of 102 next to 105, portion of 102 below the dotted line, 104) and at least two transitioning compression regions (106 & 105; para.28 & 30-31)(as seen in the annotated Figure above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vazales (WO 2011/143489 A2) in view of Reid (US 2015/0157524).
Regarding Claim 7, Vazales discloses the invention substantially as claimed above. Vazales does not disclose the elastomeric yarns comprise from about 20 denier to about 150 denier. However, Reid teaches a knit compression garment (14) that is 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastomeric yarns of Vazales to have be about 20 denier to about 150 denier, as taught by Reid, in order to provide an article created from the optimum yarn fineness to deliver the desired compression to a user with limited bulk.

4.	Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vazales (WO 2011/143489 A2).
Regarding Claim 4, Vazales discloses the invention substantially as claimed above. Vazales does not disclose wherein the compression pressure gradient comprises a change in pressure from about 1% per inch to about 20% per inch. However, Vazales teaches varying the compression of the article as desired to apply the optimum level of compression for medical treatment of a user (para.24 & 28-30)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have varied the compression pressure gradient of Vazales to have a change in pressure from about 1% per inch to about 20% per inch, in order to provide the optimum varied compression over an area to treat a user’s medical need. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.

.

	Response to Arguments
Applicant's arguments filed July 15, 2021 have been fully considered but they are not persuasive. 
	Applicant’s Remarks: Applicant asserts that Vazales does not disclose that the transition region comprises a blend of the first yarn and the second yarn. The rejection appears to start from the premise that if region 105 in Vazales has a pressure between the pressure of regions 102 and 104, then 105 must be a blend of the yarns in 102 and 104. However, this is not disclosed in Vazales, and there is no reason given as to why a person skilled in the art would assume a blend of yarns for a region having a different compression pressure.
	Examiner’s Response: Examiner respectfully disagrees. Vazales teaches in para.28 & 30-31 that 105 has a graduated compression from the compressions of 102 .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN E LYNCH/Primary Examiner, Art Unit 3732